

114 S1600 IS: Judicial Redress Act of 2015
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1600IN THE SENATE OF THE UNITED STATESJune 17, 2015Mr. Murphy (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend Privacy Act remedies to citizens of certified states, and for other purposes.
	
 1.Short titleThis Act may be cited as the Judicial Redress Act of 2015. 2.Extension of Privacy Act remedies to citizens of designated countries (a)Civil action; civil remediesWith respect to covered records, a covered person may bring a civil action against an agency and obtain civil remedies, in the same manner, to the same extent, and subject to the same limitations, including exemptions and exceptions, as an individual may bring and obtain with respect to records under—
 (1)section 552a(g)(1)(D) of title 5, United States Code, but only with respect to disclosures intentionally or willfully made in violation of section 552a(b) of such title; and
 (2)subparagraphs (A) and (B) of section 552a(g)(1) of title 5, United States Code, but such an action may only be brought against a designated Federal agency or component.
 (b)Exclusive remediesThe remedies set forth in subsection (a) are the exclusive remedies available to a covered person under this section.
 (c)Application of the Privacy Act with respect to a covered personFor purposes of a civil action described in subsection (a), a covered person shall have the same rights, and be subject to the same limitations, including exemptions and exceptions, as an individual has and is subject to under section 552a of title 5, United States Code, when pursuing the civil remedies described in paragraphs (1) and (2) of subsection (a).
			(d)Designation of covered country
 (1)In generalThe Attorney General may, with the concurrence of the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security, designate a foreign country or regional economic integration organization, or member country of such organization, as a covered country for purposes of this section if—
 (A)the country or regional economic integration organization, or member country of such organization, has entered into an agreement with the United States that provides for appropriate privacy protections for information shared for the purpose of preventing, investigating, detecting, or prosecuting criminal offenses; or
 (B)the Attorney General has determined that the country or regional economic integration organization, or member country of such organization, has effectively shared information with the United States for the purpose of preventing, investigating, detecting, or prosecuting criminal offenses and has appropriate privacy protections for such shared information.
 (2)Removal of designationThe Attorney General may, with the concurrence of the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security, revoke the designation of a foreign country or regional economic integration organization, or member country of such organization, as a covered country if the Attorney General determines that such designated covered country—
 (A)is not complying with the agreement described under paragraph (1)(A); (B)no longer meets the requirements for designation under paragraph (1)(B); or
 (C)impedes the transfer of information (for purposes of reporting or preventing unlawful activity) to the United States by a private entity or person.
					(e)Designation of designated Federal agency or component
 (1)In generalThe Attorney General shall determine whether an agency or component thereof is a designated Federal agency or component for purposes of this section. The Attorney General shall not designate any agency or component thereof other than the Department of Justice or a component of the Department of Justice without the concurrence of the head of the relevant agency, or of the agency to which the component belongs.
 (2)Requirements for designationThe Attorney General may determine that an agency or component of an agency is a designated Federal agency or component for purposes of this section, if— (A)the Attorney General determines that information exchanged by such agency with a covered country is within the scope of an agreement referred to in subsection (d)(1)(A); or
 (B)with respect to a country or regional economic integration organization, or member country of such organization, that has been designated as a covered country under subsection (d)(1)(B), the Attorney General determines that designating such agency or component thereof is in the law enforcement interests of the United States.
 (f)Federal Register requirement; nonreviewable determinationThe Attorney General shall publish each determination made under subsections (d) and (e). Such determination shall not be subject to judicial or administrative review.
 (g)JurisdictionThe United States District Court for the District of Columbia shall have exclusive jurisdiction over any claim arising under this section.
 (h)DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 552(f) of title 5, United States Code.
 (2)Covered countryThe term covered country means a country or regional economic integration organization, or member country of such organization, designated in accordance with subsection (d).
 (3)Covered personThe term covered person means a natural person (other than an individual) who is a citizen of a covered country. (4)Covered recordThe term covered record has the same meaning for a covered person as a record has for an individual under section 552a of title 5, United States Code, once the covered record is transferred—
 (A)by a public authority of, or private entity within, a country or regional economic organization, or member country of such organization, which at the time the record is transferred is a covered country; and
 (B)to a designated Federal agency or component for purposes of preventing, investigating, detecting, or prosecuting criminal offenses.
 (5)Designated Federal agency or componentThe term designated Federal agency or component means a Federal agency or component of an agency designated in accordance with subsection (e). (6)IndividualThe term individual has the meaning given that term in section 552a(a)(2) of title 5, United States Code.
 (i)Preservation of privilegesNothing in this section shall be construed to waive any applicable privilege or require the disclosure of classified information. Upon an agency’s request, the district court shall review in camera and ex parte any submission by the agency in connection with this subsection.
 (j)Effective dateThis Act shall take effect 90 days after the date of the enactment of this Act.